Filed 3/8/22 In re Thomas J. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re THOMAS J., a Person                                    B311519
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No. 20CCJP05645)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

GENESIS B.,

           Defendant and
           Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Annabelle G. Cortez, Judge. Appeal dismissed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
                                                                      1
      In this dependency case (Welf. & Inst. Code, § 300 et seq.),
Genesis B. (Mother) challenges the sufficiency of the evidence
supporting the juvenile court’s jurisdictional findings against her
under section 300, subdivisions (a) and (b) that she engaged in a
violent altercation with the father of her five-year-old son, in the
                   2
child’s presence. She also challenges the juvenile court’s
dispositional orders, including removal of her son from her
custody.3 While this appeal was pending, the juvenile court
terminated dependency jurisdiction and awarded Mother and
                                                      4
Father joint legal and physical custody of their son. Mother has
not appealed from the order terminating jurisdiction and
awarding joint custody. As explained below, her appeal
challenging the jurisdictional and dispositional findings is moot


      1
       Undesignated statutory references are to the Welfare and
Institutions Code.
      2
      Jose S. (Father), the father of the child involved in these
dependency proceedings, is not a party to this appeal.
      3It appears the sole basis for Mother’s challenge to the
juvenile court’s dispositional orders is that its jurisdictional
findings are not supported by substantial evidence.
      4
          The juvenile court did not issue a separate final custody
order.




                                   2
based on this subsequent order, which she has not challenged.
Mother has not advanced a valid, nonspeculative reason for us to
exercise our discretion to consider this moot appeal, and we
dismiss it.
                          BACKGROUND
I.     The Family
       Mother and Father ended their relationship in 2018 when
their son, Thomas J., was around three years old. Thomas lived
with Father, and Mother visited Thomas under an informal
arrangement. In October 2020, at the time the Los Angeles
County Department of Children and Family Services (DCFS)
received a domestic violence referral involving this family,
Thomas’s paternal grandparents had been facilitating the
visitation exchanges due to conflict between Mother and Father
which had resulted in arguments during visitation exchanges.
II.    Dependency Proceedings
       On March 2, 2021, the juvenile court assumed jurisdiction
over Thomas based on the following, identical findings, sustained
under section 300, subdivisions (a) and (b): “On 10/13/2020,
[Mother] engaged [Father] in a violent altercation in the child’s
presence. The mother bit the father’s arm and scratched the
father along the father’s neck to the father’s chest, inflicting
injuries to the father’s neck. The mother took the father’s phone
from the father and ran away. The father chased after the
mother. The mother sustained bruising to the mother’s arm. The
                                                               [5]
mother was arrested for Corporal Injury to Spouse/Cohabitant.
Such violent conduct on the part of the mother endangers the


     5
       The record indicates the prosecution rejected the criminal
case against Mother arising from this domestic violence incident.




                                3
child’s physical health and safety and places the child at risk of
serious physical harm, damage, and danger.” (Counts a-1 & b-1.)
       At disposition, the juvenile court declared Thomas a
dependent of the court, removed him from Mother’s custody, and
placed him in Father’s home. The court granted Mother
unmonitored visitation, with a third party to facilitate the
exchange of the child. The court ordered Mother and Father to
each participate in individual counseling to address case issues,
including high-conflict parenting. Mother’s case plan also
required her to complete a separate parenting program.
III. Appeal and Termination of Dependency Jurisdiction
       Mother appealed from the disposition order, challenging
the sufficiency of the evidence supporting the jurisdictional
findings against her. She argues (1) the “finding under section
300, subdivision (a) is unsupportable” because it involves “a
single incident of domestic violence” where Thomas was not
physically harmed and “was never directly in harm’s way”; and
(2) the finding under section 300, subdivision (b) is unsupportable
because there was no risk of harm to Thomas at the time of the
adjudication hearing.
       On December 6, 2021, during pendency of this appeal, the
juvenile court terminated dependency jurisdiction in this matter
and awarded Mother and Father joint legal and physical custody
of Thomas. As set forth in the juvenile court’s December 6, 2021
minute order, the court found no “need for a [separate] juvenile
custody order.” On December 21, 2021, we granted DCFS’s
request for judicial notice of the juvenile court’s December 6, 2021
minute order. Mother’s time to appeal from the juvenile court’s
order terminating dependency jurisdiction and awarding custody




                                 4
has expired, and she has not filed a notice of appeal from the
December 6, 2021 order.
       Although DCFS alerted this court to the juvenile court’s
termination of dependency jurisdiction in the respondent’s brief,
DCFS did not argue in the respondent’s brief that Mother’s
appeal is moot. Nonetheless, Mother devoted the entirety of her
reply brief on appeal to her argument that her appeal is not moot
in light of the termination of dependency jurisdiction because (1)
she may in the future have a minor relative involved in the
dependency system who needs an out-of-home placement, and the
jurisdictional findings at issue may preclude her from serving as
such a placement; and (2) the jurisdictional findings subject her
to registration in the Child Abuse Central Index (CACI) under
the Child Abuse and Neglect Reporting Act (CANRA). (Pen.
Code, § 11164 et seq.)
       On February 23, 2022, we requested the parties file
supplemental briefing, and any accompanying requests for
judicial notice, addressing (1) whether DCFS has reported
Mother to the Department of Justice (DOJ) for inclusion in CACI
based on the conduct described in the jurisdictional findings at
issue in this appeal; and (2) if not, whether DCFS may in the
future report Mother to DOJ for inclusion in CACI based on the
conduct described in the jurisdictional findings at issue in this
appeal. Mother’s appellate counsel stated in a February 28, 2022
supplemental letter brief that he “was unable to ascertain either
from trial counsel or Mother” the answer to the questions this
court posed in the February 23, 2022 inquiry.
       On February 28, 2022, DCFS filed a request for judicial
notice/motion to receive additional evidence on appeal,
submitting to this court (1) DCFS’s Policy No. 0070-548.17,




                                5
“Completion and Submission of the BCIA [Bureau of Criminal
Information and Analysis] 8583 Child Abuse or Severe Neglect
Indexing Form 1”; and (2) a declaration from the emergency
response supervising social worker assigned to the referral
regarding the October 13, 2020 domestic violence incident
involving Mother, Father, and Thomas. Policy No. 0070-548.17
states in pertinent part that DCFS will report a parent to DOJ
within five days of making a substantiated finding of severe
neglect, but it will not report a parent to DOJ based on a
substantiated finding of general neglect. The emergency
response supervising social worker’s declaration states in
pertinent part that DCFS made a substantiated finding of
general neglect of Thomas by Mother based on the October 2020
domestic violence incident; and the general neglect substantiated
finding does not qualify for reporting to DOJ under DCFS policy.
DCFS stated in its February 28, 2022 letter brief accompanying
its request for judicial notice that under DCFS’s policy, there was
and is no basis for DCFS to report Mother to DOJ for inclusion in
CACI. DCFS argued Mother’s appeal is moot.
       We grant DCFS’s unopposed February 28, 2022 request for
judicial notice/motion to receive additional evidence on appeal.
Mother asks us to review her challenge to the jurisdictional
findings on the merits based in part on her assertion the findings
subject her to inclusion in CACI, and such inclusion may
prejudice her in the future. DCFS submitted documents to rebut
Mother’s assertion by demonstrating it did not report Mother to
DOJ for inclusion in CACI and has no basis to do so under DCFS
policy.




                                 6
                            DISCUSSION
       “A question becomes moot when, pending an appeal from a
judgment of a trial court, events transpire which prevent the
appellate court from granting any effectual relief.” (Lester v.
Lennane (2000) 84 Cal.App.4th 536, 566.) “ ‘A reversal in such a
case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404; In re N.S. (2016) 245 Cal.App.4th 53, 60 [“the critical
factor in considering whether a dependency appeal is moot is
whether the appellate court can provide any effective relief if it
finds reversible error”].) Generally, an order terminating juvenile
court jurisdiction renders an appeal from a previous order in the
dependency proceedings moot where the appellate court cannot
provide effective relief. (In re C.C. (2009) 172 Cal.App.4th 1481,
1488.) “[D]ismissal for mootness in such circumstances is not
automatic, but ‘must be decided on a case-by-case basis.’ ” (Ibid.)
       The juvenile court’s December 6, 2021 order has already
provided Mother the relief she seeks on appeal—termination of
juvenile court jurisdiction and legal and physical custody over
Thomas (jointly with Father)—and we thus cannot grant Mother
effective relief through her appeal. We may exercise our
discretion to hear an otherwise moot appeal, however, where the
asserted “ ‘error infects the outcome of subsequent proceedings,’ ”
including “the possibility of prejudice in subsequent [dependency
or] family law proceedings.” (In re C.C., supra, 172 Cal.App.4th
at pp. 1488-1489.)
       Mother does not argue the jurisdictional findings will
impact her in future dependency or family court proceedings
involving Thomas. Instead, she argues she may in the future
have a minor relative involved in the dependency system who




                                7
needs an out-of-home placement, and the jurisdictional findings
at issue may preclude her from serving as such a placement. She
cites section 361.3, subdivision (a)(5), which provides that in
considering the appropriateness of a relative placement, the
social worker must consider, among other factors, the “good
moral character of the relative and any other adult living in the
home, including whether any individual residing in the home has
a prior history of violent criminal acts or has been responsible for
acts of child abuse or neglect.” As stated in her reply brief on
appeal: “Mother does not claim she presently has relatives that
might be subject to placement under section 361.3.” We will not
exercise our discretion to hear the merits of Mother’s moot appeal
based on hypothetical future dependency proceedings involving
unspecified minor relatives whose parents may or may not call on
Mother to serve as a relative placement at some point in the
future.
       Mother next argues we should review her challenge to the
jurisdictional findings because the findings subject her to
registration in CACI. Mother offers no factual or legal support
for her argument.
       CANRA requires DCFS to “forward to [DOJ] a report in
writing of every case it investigates of known or suspected child
abuse or severe neglect that is determined [by the agency] to be
substantiated.” (Pen. Code, § 11169, subd. (a), italics added.) As
set forth above, DCFS policy requires it to provide such written
notice to DOJ within five days of the DCFS determination
triggering the reporting responsibility. CANRA further requires
that “[a]t the time an agency . . . forwards a report in writing to
[DOJ],” the agency must “also notify in writing the known or
suspected child abuser that he or she has been reported” to DOJ




                                 8
for inclusion in CACI. (Pen. Code, § 11169, subd. (c).) If DCFS
makes such a report to DOJ, a juvenile court’s jurisdictional
finding based on the same conduct set forth in the report
precludes the parent from challenging his or her inclusion in
CACI at a hearing contemplated under Penal Code section 11169.
(Pen. Code, § 11169, subds. (d)-(e).)
       In fall 2020, DCFS made a substantiated finding of general
neglect of Thomas by Mother. CANRA and DCFS policy do not
provide a basis for DCFS to report a finding of general neglect to
DOJ for inclusion in CACI. If DCFS had made a report to DOJ,
Mother would have received the notice required by statute
(CANRA) in fall 2020. Mother has not indicated she received
such a notice. Thus, Mother’s assertion she may be subject to
registration in CACI unless she successfully challenges the
jurisdictional findings is not supported in fact or law. Even if we
denied DCFS’s February 28, 2022 request for judicial
notice/motion to receive additional evidence on appeal, Mother
has provided no factual or legal basis for her assertion she may
be subject to inclusion in CACI.
        Mother has not advanced any valid or nonspeculative
reason for us to exercise our discretion to consider this moot
appeal, and we decline to do so. (See In re I.A. (2011) 201
Cal.App.4th 1484, 1493 [“Father has not suggested a single
specific legal or practical consequence from this [jurisdictional]
finding, either within or outside the dependency proceedings”
that would warrant exercising the court’s discretion to consider
the challenge to the jurisdictional finding].)




                                 9
                        DISPOSITION
      The appeal is dismissed as moot.
      NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                10